DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
Purpose of Examiner’s Amendment: An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. TO ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

Attorney Authorization: Authorization for this examiner’s amendment was given in an authorized Internet Communication via email Attorney Marc Berger on September 03, 2022.  The Examiner has amended claims 17-18 and 20-21 per this communication. 

Amended Claims 17-18 and 20-21
17. (Currently amended)	A computer comprising the optical assembly of claim 10 to receive user input 
18. (Currently amended)	A computer comprising: 
	​a display that presents a graphical user interface (GUI); and, 
	the optical assembly of claim 10 object detection in a second plane from the group consisting of the detection plane and the one or more spatial planes parallel to the detection plane, is interpreted as a key press.
19.	A method for detecting locations of objects in any of multiple parallel spatial planes, comprising:
	providing an optical assembly comprising:
		(a) a reflectance-based sensor that emits light into a detection plane and detects reflections of the emitted light, reflected by an object located in the detection plane; and
		(b) a light re-director positioned away from said sensor that re-directs light emitted by said sensor into one or more spatial planes parallel to the detection plane and, when the object is located in the one or more spatial planes, re-directs light reflected by the object into the detection plane;
	providing a processor connected to said sensor, that controls light emitted by said sensor and processes light detected by said sensor; and,
	identifying, by the processor, when an object passes through one or more of the spatial planes, both (i) the spatial planes through which the object passes, and (ii) the location of the object within the spatial planes through which it passes, comprising:
		detecting, by the processor, one or more virtual locations of the object within the detection plane, based on light reflected by the object that is re-directed to the detection plane and detected by the sensor; and
		transforming, by the processor, the one or more virtual locations of the object within the detection plane to corresponding one or more real locations of the object within one or more spatial planes parallel to the detection plane, based on the position of the light re-director relative to the sensor.
20. (Currently amended)	A method for providing input to a computer, comprising: 
	detecting locations of objects in multiple parallel spatial planes, in accordance with ; and
	transmitting the detected locations as user input.
21. (Currently amended)	A method for providing input to a computer, comprising: 
	presenting a graphical user interface (GUI);
	detecting locations of objects in multiple parallel spatial planes above the GUI, in accordance with; and
	transmitting the detected locations to a computer as user input, whereby object detections in a first plane from the group consisting of the detection plane and the one or more spatial planes parallel to the detection plane, select and deselect elements in the GUI, and an object detection in a second plane from the group consisting of the detection plane and the one or more spatial planes parallel to the detection plane, is interpreted as a key press.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419. The examiner can normally be reached M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715